Exhibit 99.a.(vii) CERTIFICATE The undersigned hereby certifies that she is the Secretary of Morgan Stanley Prime Income Trust (the “Trust”), an unincorporated business trust organized under the laws of the Commonwealth of Massachusetts, that annexed hereto is an Amendment to the Declaration of Trust of the Trust adopted by the Trustees of the Trust on May 21, 2010 as provided in Section 8.3 of the Declaration of Trust of the Trust, said Amendment to take effect on June 1, 2010 and I do hereby further certify that such Amendment has not been amended and is on the date hereof in full force and effect. Dated this 21st day of May, 2010 /s/Mary E. Mullin Mary E. Mullin Secretary AMENDMENT Dated:May 21, 2010 To be Effective:June 1, 2010 TO MORGAN STANLEY PRIME INCOME TRUST DECLARATION OF TRUST DATED August 17, 1989 MORGAN STANLEY PRIME INCOME TRUST AMENDMENT TO THE DECLARATION OF TRUST WHEREAS, Morgan Stanley Prime Income Trust (the “Trust”) was established by the Declaration of Trust dated August 17, 1989, as amended from time to time (the “Declaration”), under the laws of the Commonwealth of Massachusetts; WHEREAS, Section 8.3 of the Declaration provides that the Trustees may amend the Declaration without the vote or consent of Shareholders to change the name of the Trust; WHEREAS, the Trustees of the Trust have deemed it advisable to change the name of the Trust to “Invesco Prime Income Trust”; WHEREAS, Section 8.3 of the Declaration further provides that the Trustees may amend the Declaration without the vote or consent of Shareholders for any purpose which does not adversely affect the rights of any Shareholder with respect to which the amendment is or purports to be applicable; WHEREAS, the Trustees of the Trust have deemed it advisable to increase the maximum number of Trustees provided for under the Declaration; WHEREAS, the Trustees of the Trust have deemed it advisable to change the resident agent of the Trust in the Commonwealth of Massachusetts; and WHEREAS, the Trustees of the Trust have deemed it advisable to set forth the principal place of business of the Trust in the Declaration; NOW, THEREFORE: I.Section 1.1 of Article I of the Declaration is hereby amended so that such Section shall read in its entirety as follows: SECTION 1.1.NAME.The name of the Trust created hereby is the Invesco Prime Income Trust and so far as may be practicable the Trustees shall conduct the Trust’s activities, execute all documents and sue or be sued under that name, which name (and the word “Trust” whenever herein used) shall refer to the Trustees as Trustees, and not as individuals, or personally, and shall not refer to the officers, agents, employees or Shareholders of the Trust.Should the Trustees determine that the use of such name is not advisable, they may use such other name for the Trust as they deem proper and the Trust may hold its property and conduct its activities under such other name. II.Subsection (n) of Section 1.2 of Article I of the Declaration is hereby amended so that such Subsection shall read in its entirety as follows: SECTION 1.2.DEFINITIONS . (n)“TRUST” means the Invesco Prime Income Trust. III.Section 2.1 of Article II of the Declaration is hereby amended so that such Section shall read in its entirety as follows: SECTION 2.1.NUMBER OF TRUSTEES.The number of Trustees shall be such number as shall be fixed from time to time by a written instrument signed by a majority of the Trustees, provided, however, that the number of Trustees shall in no event be less than three (3) nor more than seventeen (17). IV.Section 10.2 of Article X of the Declaration is hereby amended so that such Section shall read in its entirety as follows: SECTION 10.2.RESIDENT AGENT.CT Corporation System, 155 Federal Street, Ste. 700, Boston, Massachusetts 02110 is the resident agent of the Trust in the Commonwealth of Massachusetts. V.Section 10.7 of Article X of the Declaration is hereby deleted in its entirety and replaced with the following: SECTION 10.7.PRINCIPAL PLACE OF BUSINESS.The principal place of business of the Trust shall be 1555 Peachtree Street, N.E., Atlanta, Georgia 30309, or such other location as the Trustees may designate from time to time. VI.The Trustees of the Trust hereby reaffirm the Declaration, as amended, in all respects. VII. The undersigned hereby certify that this instrument has been duly adopted in accordance with the provisions of the Declaration. VIII. This amendment may be executed in more than one counterpart, each of which shall be deemed an original, but all of which together shall constitute one and the same document. IN WITNESS THEREOF, the undersigned, the Trustees of the Trust, have executed this instrument this 21st day of May, 2010. /s/ Frank L. Bowman Frank L. Bowman, as Trustee, and not individually c/o Kramer Levin Naftalis & Frankel LLP Counsel to the Independent Trustees 1177 Avenue of the Americas New York, NY 10036 /s/ Michael Bozic Michael Bozic, as Trustee, and not individually c/o Kramer Levin Naftalis & Frankel LLP Counsel to the Independent Trustees 1177 Avenue of the Americas New York, NY 10036 /s/ Kathleen A. Dennis Kathleen A. Dennis, as Trustee, and not individually c/o Kramer Levin Naftalis & Frankel LLP Counsel to the Independent Trustees 1177 Avenue of the Americas New York, NY 10036 /s/ Dr. Manuel H. Johnson Dr. Manuel H. Johnson, as Trustee, and not individually c/o Johnson Smick Group, Inc. 888 16th Street, N.W., Suite 740 Washington, D.C. 20006 /s/ James F. Higgins James F. Higgins, as Trustee, and not individually c/o Morgan Stanley Trust Harborside Financial Center, Plaza Two Jersey City, NJ 07311 /s/ Joseph J. Kearns Joseph J. Kearns, as Trustee, and not individually c/o Kearns & Associates LLC PMB754, 23852 Pacific Coast Highway Malibu, CA 90265 /s/ Michael F. Klein Michael F. Klein, as Trustee, and not individually c/o Kramer Levin Naftalis & Frankel LLP Counsel to the Independent Trustees 1177 Avenue of the Americas New York, NY 10036 /s/ Michael E. Nugent Michael E. Nugent, as Trustee, and not individually c/o Triumph Capital, L.P. 445 Park Avenue New York, NY 10022 /s/ W. Allen Reed W. Allen Reed, as Trustee, and not individually c/o Kramer Levin Naftalis & Frankel LLP Counsel to the Independent Trustees 1177 Avenue of the Americas New York, NY 10036 /s/ Fergus Reid Fergus Reid, as Trustee, and not individually c/o Lumelite Plastics Corporation 85 Charles Colman Blvd. Pawling, NY 12564
